Citation Nr: 1314432	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-43 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to December 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2012 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

In the July 2012 remand, the Board noted that the issues of entitlement to service connection for a psychiatric disability and hypertension, to include as secondary to service-connected diabetes mellitus, have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  In April 2013, a rating decision was issued denying the Veteran's claim for service connection for a psychiatric disability.  The issue related to service connection for hypertension remains unadjudicated.  Therefore, the Board does not have jurisdiction over this issue and it is again referred to the AOJ for appropriate action.


REMAND

In the Veteran's October 2009 substantive appeal, he indicated that he wished to have a hearing before the Board at the St. Petersburg, Florida RO.  He accepted a videoconference hearing in lieu of the live hearing before the Board at the RO, and was afforded this hearing in April 2012.  The transcript is of record.  Since that time, the Board has remanded the issue, and additional development has occurred.  In March 2013, the Veteran, by way of his representative, submitted a request for a new hearing.  The RO has yet had the opportunity to schedule this hearing.  Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



